Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 21, 2016

The Court of Appeals hereby passes the following order:

A16A1575. IN THE INTEREST OF E. T., a child.

      In this case, the appellant raised and the trial court ruled on the issue of
whether the appellant’s rights to confront the witnesses testifying against him, as
found in Art. I, Sec. I, Par. XIV of the Constitution of Georgia and the Sixth and
Fourteenth Amendments to the United States Constitution, were violated when the
State introduced the adult victim’s testimony at his delinquency proceeding via a two-
way video-conference. This issue involves construction of the right to confrontation
as found in both the state and federal constitutions, over which the Supreme Court of
Georgia has exclusive jurisdiction. Atlanta Indep. Sch. Sys. v. Lane, 266 Ga. 657, 657,
469 SE2d 22, 24 (1996); 1983 Ga. Const., Art. VI, Sec. VI, Par. II. Further, resolution
of this question has not been directly addressed by the United States Supreme Court
or the Supreme Court of Georgia. See Wrotten v. New York, 560 U.S. 959 (130 SCt
2520, 177 LEd2d 316) (2010) (this issue was “not obviously answered by Maryland
v. Craig, 497 U.S. 836” (2010), J. Sotomayor, commenting). Accordingly, Case No.
A16A1575 is hereby TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             11/21/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.